Citation Nr: 1804192	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-25 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:  John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1964 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A May 2016 Board decision denied service connection for GERD and a right shoulder disability, among other disabilities, and remanded to the RO for additional development the matter of service connection for a left hand disability.  The Veteran appealed the Board's decision as to the GERD and right shoulder disability claims to the United States Court of Appeals for Veterans Claims (CAVC).  In August 2017, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's decision to the extent that it denied service connection for GERD and a right shoulder disability, and to remand the case to the Board.  The CAVC in August 2017 granted the Joint Motion.  A September 2016 Decision Review Officer decision granted service connection for left hand disabilities; therefore, that issue is no longer in appellate status for consideration by the Board.  

The Veteran has initiated an appeal of a June 2017 rating decision denial of compensation under 38 U.S.C. § 1151, for disabilities of the back, chest, neck, right arm, and right leg, all alleged to be residuals of September 2011 VA surgery to remove a right shoulder lipoma n .  As the RO has not yet issued a statement of the case (SOC) on those issues, they are not in proper appellate status and will not be addressed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2017 Joint Motion, the parties noted duty-to-assist deficiencies in the Board's May 2016 decision.  Specifically, the parties found that certain outstanding medical records were not obtained.  Regarding GERD, the Veteran identified treatment he alleges that he received at Fort Monmouth, New Jersey, in 1966.  Some of his statements indicate that he sought treatment for stomach problems in December 1966, while he was on leave from serving in Germany.  Regarding a right shoulder disability, it was noted by August 2010 and February 2014 VA examiners that he underwent right rotator cuff surgery in 2005.  Presumably, such surgery was performed at the VA, and thus all pre-operative and operative records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain, for association with the claims file, all military records of evaluation and treatment the Veteran received for gastrointestinal problems at Fort Monmouth, New Jersey in 1966 (his statements indicate that he was evaluated there for stomach problems, including by a GI series, while on leave from Germany in December 1966).  If any records identified are unavailable, the scope of the search much be documented in his file.  

2.  The AOJ should also obtain for association with the claims file all VA records (pre-operative and operative) pertaining to the Veteran's rotator cuff surgery in 2005 (which August 2010 and February 2014 VA examiners mentioned, without specifying the date).  [If the assumption that the surgery was by VA is in error, and the surgery was by private providers, the records must be obtained nonetheless, with the Veteran's co-operation).  If any records identified are unavailable, the scope of the search must be documented in the file.

3.  After the development sought above is completed, the AOJ should review the expanded claims file and determine whether any further development (to include a VA examination and/or medical opinion) is necessary to decide the GERD and right shoulder claims.  If so, the AOJ should complete such development.  

4.  When the above development is completed, the AOJ should readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

